 


110 HRES 1149 EH: Expressing support for the designation of April 2008 as National Sarcoidosis Awareness Month, and supporting efforts to devote new resources to research the causes of the disease, environmental and otherwise, along with treatments and workforce strategies to support individuals with sarcoidosis.
U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1149 
In the House of Representatives, U. S.,

April 30, 2008
 
RESOLUTION 
Expressing support for the designation of April 2008 as National Sarcoidosis Awareness Month, and supporting efforts to devote new resources to research the causes of the disease, environmental and otherwise, along with treatments and workforce strategies to support individuals with sarcoidosis. 
 
 
Whereas sarcoidosis is a noncontagious systemic disease of unknown origin and is commonly diagnosed with the detection of inflamed, microscopic growths called granulomas that grow and often affect the lungs, skin, eyes, and nervous system; 
Whereas sarcoidosis can affect any organ of the body and more than one organ at any given time; 
Whereas the inflammation of such vital organs may cause seizures, blindness, disfiguring lesions, and heart failure; 
Whereas many individuals stricken with sarcoidosis eventually develop a serious disabling or potentially fatal condition; 
Whereas sarcoidosis was once thought to be an uncommon condition, but is now known to affect tens of thousands of people throughout the United States; 
Whereas sarcoidosis afflicts African-Americans up to 8 times more frequently than other races; 
Whereas as many people with sarcoidosis have no symptoms, it is difficult to measure how many people have the condition; 
Whereas sarcoidosis is a disease that affects Americans nationwide and people around the world, and yet its causes and potential treatments remain a mystery; 
Whereas skin-related symptoms of this chronic, multisystemic disease were first recognized more than 100 years ago, but the effects of the disease on other organs were not observed until the first quarter of this century;
Whereas sarcoidosis was the chief diagnosis of the death of fluorescent light bulb workers in Salem, Massachusetts in the 1940s;
Whereas sarcoidosis was the first diagnosis for an overwhelming majority of rescue workers’ health conditions on September 11, 2001;
Whereas sarcoidosis has been documented to be disproportionately found among factory workers and Navy deckgrinders; 
Whereas today, researchers are still trying to learn more about the causes, cures, and overall nature of this affliction; 
Whereas the American Lung Association has actively advocated for more research to better understand how environmental and occupational exposures may increase the risk of sarcoidosis; 
Whereas the National Sarcoidosis Society strives to serve those afflicted by the disease by focusing its efforts on public policy, research funding, patient services, public awareness and education, and finding a cure; and 
Whereas April 2008 would be appropriate to designate as National Sarcoidosis Awareness Month to increase public awareness of the need to support individuals with sarcoidosis, to raise awareness of the environmental and occupational issues associated with sarcoidosis, and to educate medical professionals who care for individuals with sarcoidosis: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Sarcoidosis Awareness Month; 
(2)recognizes that sarcoidosis has played a prominent yet hidden role in America’s workforce history; 
(3)acknowledges the diligent efforts of individuals and organizations who observe National Sarcoidosis Awareness Month with appropriate activities to further promote awareness of the disease; and 
(4)supports research efforts to better understand the links between sarcoidosis and specific occupations where sarcoidosis is disproportionately represented. 
 
Lorraine C. Miller,Clerk.
